Citation Nr: 1613160	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-02 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran withdrew his request for a hearing before the Board.  See August 2012 Report of General Information.

The Veteran initially appealed a decision denying service connection for bilateral hearing loss.  The appeal was remanded by the Board in August 2014.  In a January 2015 rating decision, the RO granted service connection for right ear hearing loss.  The denial of service-connection for left ear hearing loss was continued in a supplemental statement of the case issued the same month.  As such, the issue appeal has been recharacterized as set forth above.

The Veteran sought an increased rating for his right ear hearing loss in May 2015, within one year of the January 2015 rating decision establishing the initial noncompensable rating for this disability.  In a September 2015 rating decision, the Veteran's claim for a higher rating was denied.  In a March 2016 Appellate Brief, the Veteran's representative, on his behalf, seeks a higher rating for hearing loss.  Generally, the filing of a document expressing disagreement with a rating decision places a matter into appellate status, requiring the Board to remand for issuance of a statement of the case (SOC).  See 38 C.F.R. § 3.103(f), 19.9(c) (2015).   However, effective March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as a notice of disagreement (NOD) if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); see also 79 Fed. Reg. 57698; VA Form 21-0958, "NOTICE OF DISAGREEMENT."  Because the March 2016 Appellate Brief cannot constitute a valid NOD, the matter is not presently in appellate status before the Board and the Board can take no further action on the matter.  See 38 C.F.R. § 20.201(a) (as amended September 25, 2014); see also 38 C.F.R. § 19.9(c) (2015).  


FINDING OF FACT

Service connection is in effect for left ear hearing loss.


CONCLUSION OF LAW

There being no justiciable case or controversy, the Veteran's claim of service connection for left ear hearing loss is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted in the introduction, the Veteran originally sought service connection for bilateral hearing loss.  The matter was remanded by the Board in August 2014 and in a January 2015 rating decision, the Veteran was granted service connection for right ear hearing loss.  The denial of service-connection for left ear hearing loss was continued in a supplemental statement of the case issued the same month, and the appeal was returned to the Board for adjudication.

In September 2015, while this matter was pending before the Board, the RO granted service connection for left ear hearing loss.  Thus, the benefit sought on appeal is already in effect, and the Veteran's appeal is moot.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).    



	(CONTINUED ON NEXT PAGE)


ORDER

There being no justiciable case or controversy, the Veteran's appeal of the issue of service connection for left ear hearing loss is dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


